          Case 5:17-cr-00246-D Document 132 Filed 10/05/20 Page 1 of 2




                  IN THE UNITED DISTRICT COURT
             FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                 )
                                          )
              Plaintiff,                  )
                                          )
v.                                        )             Case No. CR 17-246-D
                                          )
NNAMDI FRANKLIN OJIMBA,                   )
                                          )
              Defendant.                  )

                                    ORDER

       Before the Court is the Plaintiff’s Motion to Correct Judgment [Doc. No. 123].

Plaintiff seeks to correct the Judgment entered on July 10, 2020 [Doc. No. 119]. The

Court sentenced Defendant to a term of 102 months in prison and ordered him to pay

$3,428,302.79 in restitution. The Judgment, however, failed to reference the forfeiture

order. For reasons discussed herein, the instant Motion is GRANTED.

       Under FED. R. CRIM. P. 32.2(b)(4)(B), the Court must “include the forfeiture

order, directly or by reference, in the judgment, but the [C]ourt’s failure to do so may be

corrected at any time under Rule 36.” FED. R. CRIM. P. 36 provides that “[a]fter giving

any notice it considers appropriate, the [C]ourt may at any time correct a clerical error in

a judgment, order, or other part of the record, or correct an error in the record arising

from an oversight or omission.”

       Defendant was given proper notice of the forefeiture by the Order of Forfeiture

and Imposition of Forfeiture Judgment [Doc. No. 106]. That Order stated that the United

States had filed a Motion for an Order of Forfeiture “consist[ing] of a personal money


                                              1
          Case 5:17-cr-00246-D Document 132 Filed 10/05/20 Page 2 of 2




judgment against Defendant in the amount of $4,678,302.79.” Order [Doc. No. 106] at 1.

The Order also provided that “the sum of $4,678,302.79 in United States currency is

hereby condemned and forfeited to the United States of America . . . .” Id. at 2. The

Judgment lists the Defendant’s criminal penalties as (1) restitution in the amount of

$3,428,302.79, and (2) a $100.00 assessment [Doc. No. 119]. It makes no mention of the

forfeiture order.

       In light of FED. R. CRIM. P. 32.2(b)(4)(B) and 36, the Judgment shall be amended

to include the $4,678,302.79 money judgment forfeiture ordered by the Court on

November 7, 2019, and entered accordingly.

       IT IS SO ORDERED this 5th day of October, 2020.




                                           2
